DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15930499, filed on 5/13/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 and 5/13/2020 were filed after the filing date of the application on 5/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Darley-Emerson on 5/24/2021.
The application has been amended as follows: 


“Process for cutting a water-soluble web in a cross-machine direction. Each cutting cycle contains at least two speeds. A first speed matches that of the speed of the water-soluble web and is also the speed at the point of cutting, and a second speed is faster than the speed of the water-soluble web in the machine direction and is the speed at a point in-between two cutting actions.”

Amendment for the claims below.
“1. (Currently amended) A process for cutting a water-soluble web comprising the steps of: 
a.    providing an anvil; 
b.    providing a rotating knife roll, wherein said rotating knife roll comprises between one ten knives mounted on said rotating knife roll, and wherein each individual knife comprises a cutting edge wherein said cutting edge extends outwards from said rotating knife roll; 
c.    providing a water-soluble web, wherein the water-soluble web comprises: 
i.    flat areas wherein the flat areas comprise a first side and a second side, wherein the first side contacts the anvil and the knife contacts the second side during cutting, and wherein the flat areas have a thickness of between 
ii.    filled capsules formed within the water-soluble web, wherein the capsules are connected to and separated from one another by the flat areas and wherein the capsules protrude outwards from the second side; and wherein said water-soluble web is moving in a machine direction at a constant speed V1; 
d.    passing said water-soluble web between said anvil and said rotating knife roll, wherein the first side of the water-soluble web is in contact with the anvil; 
e.    cutting said water-soluble web with said knives as said water-soluble web passes between said anvil and said rotating knife roll; 
wherein, the rotating knife roll rotates at variable speeds, and wherein a single complete rotation of the rotating knife roll consists of a number of cutting cycles, wherein the number of cutting cycles is equal to the number of knives on the rotating knife roll and 
wherein during a single cutting cycle, said rotating knife roll rotates at least at a first rotational speed R1 and a second rotational speed R2; 
wherein R1 equals V1, and R2 is at least 1 and wherein the rotating knife roll is rotating at R1 when each individual knife cuts said water-soluble web in a cross-machine direction, and wherein each cut of the water-soluble web is performed by only one of the knives at a time.

two and eight knives.

4. (Currently amended) The process according to claim 3, wherein the four and six knives.

5. (Currently amended) The process according to claim 1 wherein R2 is between 1.

6. (Currently amended) The process according to claim 1, wherein R2 is between 1.

7. (Currently amended) The process according to claim 1 wherein V1 is between 

8. (Currently amended) The process according to claim 7, wherein V1 is between 

9. (Currently amended) The process according to claim 1 wherein each individual knife is travelling at the speed R1 for between 

10. (Currently amended) The process according to claim 9, wherein each individual knife is travelling at the speed R1 for between 

11. (Currently amended) The process according to claim 1 wherein the cross-machine direction is between 

12. (Currently amended) The process according to claim 1 wherein the capsules protrude outwards from the second side by between 

13-14. (Cancelled)

17. (Cancelled)

18. (Currently amended) The process according to claim 1 wherein the knife roll comprises a surface, wherein each knife protrudes from the surface of said knife roll, and wherein each knife is positioned at an angle between 

20.  (Currently amended) The process according to claim 1 wherein the closest distance between the edge of one capsule and the edge of any adjacent capsule is between 

Allowable Subject Matter
Claims 1-12,15,16,18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Bittner (US 20180154540 A1) teaches a process for cutting a water-soluble web comprising the steps of:
a.    providing an anvil (40);
b.    providing a rotating knife roll (30), wherein said rotating knife roll comprises between about 1 and about 10 knives mounted on said rotating knife roll (8 knives, see Figure 9), and wherein each individual knife comprises a cutting edge wherein said cutting edge extends outwards from said rotating knife roll (see Figure 9);
c.    providing a water-soluble web (paragraph 0002), wherein the water-soluble web comprises:
i.    flat areas wherein the flat areas (area between the bump, see Figure 9) comprise a first side (bottom side) and a second side (top side), wherein the first side 
ii.    filled capsules formed within the water-soluble web, wherein the capsules are connected to and separated from one another by the flat areas (paragraph 0056) and wherein the capsules protrude outwards from the second side (see Figure 9); and wherein said water-soluble web is moving in a machine direction at a constant speed V1 (feed speed of the web, paragraph 0024, see Figure 9);
d.    passing said water-soluble web between said anvil and said rotating knife roll (see Figure 9), wherein the first side of the water-soluble web is in contact with the anvil (see Figure 9);
e.    cutting said water-soluble web with said knives as said water-soluble web passes between said anvil and said rotating knife roll (see Figure 9); 
wherein, the rotating knife roll rotates at variable speeds (variable speed device/ cyclically variable speed device, paragraph 0049), and wherein a single complete rotation of the rotating knife roll consists of a number of cutting cycles, wherein the number of cutting cycles is equal to the number of knives on the rotating knife roll and wherein during a single cutting cycle (see Figure 9), said rotating knife roll rotates at least at a first rotational speed R1;
wherein R1 equals V1 (for cutting at 90 degrees, paragraph 0024), 
wherein the rotating knife roll is rotating at R1 when each individual knife cuts said water-soluble web in a cross-machine direction (see Figure 9), and wherein each cut of the water-soluble web is performed by only one of the knives at a time (see Figure 9).
Bittner fails to teach a thickness of between about 50 microns and about 400 microns, said rotating knife roll rotates at least at both a first rotational speed R1 and a second rotational speed R2 in a single cutting cycle; and R2 is at least about 15% faster than R1.
Boswell (US 20180370703 A1) teaches a water soluble pouch that is 5 to 300 micron thick per single layer of the water soluble pouch (paragraph 0075), the embodiment of Figures 8D shows a pouch made of two layers of the material, which makes the thickness as 10 to 600 micron at the joined location (421). 
It would have been obvious to one of ordinary skill in the art to modify the process of Bittner to make the water soluble web of Bittner by using the water soluble pouch properties (such as the thickness of the layers, examiner notes that at least 100 micron thickness taught by Boswell meets the claimed range of 50 to 400 microns), as taught Boswell, in order to provide suitable properties such as barrier strength and solubility for the water soluble pouch. 
Brandt Sanz (US 20150336692 A1) teaches a web of water-soluble material are known in the art to be made in different patterns (see Figure 2A-C).
Schurch (US 20130036884 A1) teaches a punch cutter device including a punch cutters (12) on a cutter roll (2, see Figure 10), the cutter roll rotates at least at both a first rotational speed R1 (s, which synchronized with the running speed of the web, meaning R1 is equal to V1, paragraph 0044) and a second rotational speed R2 (r) in a single cutting cycle (see Figure 10); and R2 is faster than R1 (see Figure 11a).
	Although Schurch teaches cutting at different intervals on a web material, and Brandt Sanz teaches different spacing arrangement of pouches web need to be cut. It would not have been obvious to one of ordinary skill in the art to modify process of Bittner to allow the 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Bittner, Boswell, Brandt Sanz and Schurch. Thus claim 1 is allowable, claims 2-20 are allowable by virtue of its dependency on claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/24/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724